Name: 88/98/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe
 Date Published: 1988-03-03

 Avis juridique important|31988D009888/98/EEC: Commission Decision of 12 January 1988 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) Official Journal L 057 , 03/03/1988 P. 0029 - 0029*****COMMISSION DECISION of 12 January 1988 on improving the efficiency of agricultural structures in Ireland pursuant to Council Regulation (EEC) No 797/85 (Only the English text is authentic) (88/98/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (1), as last amended by Regulation (EEC) No 1760/87 (2), and in particular Article 25 thereof, Whereas, pursuant to Article 24 (4) of Regulation (EEC) No 797/85, the Irish Government has forwarded an amendment with effect from 1 April 1987 to the farm improvement programme of 4 February 1986; Whereas, under Article 25 (3) of Regulation (EEC) No 797/85, the Commission has to decide whether the conditions for a financial contribution from the Community continue to be satisfied in the light of the compatibility of the stated provisions with the abovementioned Regulation and bearing in mind the objectives of the latter and the need to ensure that the various measures taken in Ireland pursuant to Regulation (EEC) No 797/85 are properly related; Whereas the abovementioned amendment satisfies the conditions and objectives of Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The regulations and administrative provisions adopted in Ireland for the purpose of implementing Regulation (EEC) No 797/85 continue taking account of the amendment with effect from 1 April 1987 to the farm improvement programme of 4 February 1986, to satisfy the conditions governing a Community financial contribution towards the common measure referred to in Article 1 of the said Regulation. Article 2 This Decision is addressed to Ireland. Done at Brussels, 12 January 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 93, 30. 3. 1985, p. 1. (2) OJ No L 167, 26. 6. 1987, p. 1.